MS. ANDREA MORAN Town Attorney, Olive
We acknowledge receipt of your letter in which you state that in your town the City of New York owns an extensive road system and many people in your town wish to have the town erect "Yield" signs at certain intersections. You inquire whether if your town erects these signs and there is an accident there would be any liability on the part of the town or whether such liability would be that of the City of New York, which owns the highways.
We note that your town is in Ulster County and assume that the roads which you state are owned by the City of New York are used in connection with the New York City watershed and, possibly, water transmission lines.
The conclusions in this opinion have been reached without legal research against the New York City Charter or Administrative Code or against Unconsolidated Laws.
If the New York City roads in your town are private roads the town has no authority to expend its fund for the purchase and erection of yield signs at the intersections of those private roads. It may, however, by following the prescribed procedure, erect such signs at intersections of private roads and of a town or county highway under the authority contained in Vehicle and Traffic Law § 1660, subdivision a, paragraph 1.
Although the City of New York may own roads in your town it is entirely possible that those are town highways by contract entered into between the town and the City of New York or through public use under the provisions of Highway Law § 189. The ownership of the fee does not determine jurisdiction over highways by use. If these roads are public highways, even though the fee is owned by the City of New York, the town has jurisdiction and may erect stop or yield signs where appropriate and in accordance with the Vehicle and Traffic Law.
On the other hand, if these roads are, indeed, private roads, we draw your attention to Vehicle and Traffic Law § 1143, which relates to vehicles entering or crossing a highway from a private road, alleyway, building entrance or driveway and to § 1173, which relates to vehicles emerging from an alley, driveway, private road or building.
We are unable to comment on the negligence aspect of your inquiry, as each case depends on its own facts and the determination of the courts.